Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species II (claims 6-7, 13-14, and 19-20. Claims 1, 8 and 15 are generic) in the reply filed on 08/27/2021 is acknowledged.
Claims 2-5, 9-12, 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-15, 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shah Singh, ,Monit et al., “Transforming Sensor Data to the Image Domain for Deep Learning – an Application to footstep detection”. In 2017 International Joint Conference on Neural Networks (IJCNN) 2017 May 14 (pp. 2665-2672). IEEE.
As to claim 1, Shah Singh discloses a  method, by a processor [computer vision task using CNNs (Abstract, section A)], for providing intelligent generation of image-like representation of ordered and 
transforming one or more data sets into one or more pseudo-image representations to enable one or more image processing tasks for image processing [The dataset taken up consists of the step samples of 13 people who walk on a pressure sensitive matrix. Each walking sequence is an individual data sequence (one or more data sets) (Section II). the modality transformation of the raw data from sensors constitute the steps to convert the sensor mode into the visual mode in the form of images (pseudo-image representation or image-like) to allow for easy classification (enable image processing tasks) (Fig. 1 (a); Fig. 8: and Section III)]; and 
providing an interpretation of an image processing task result from applying the one or more image processing tasks on the one or more pseudo-image representations generated from one or more data sets [As shown in Fig. 1, the steps are present in sequences of the pressure mapping imageries of individual steps (pseudo-image representations generated from one or more data sets) , which we use as the original dataset. We generate the dataset of images (pseudo-images) which are the set of all the frames forming a step (pseudo images); after that this set of images is passed through the pre-trained Inception model (applying image processing tasks on pseudo-image representations), for feature extraction, which upon classification (image processing task) gives the recognition results for person identification (interpretation of an image processing task result) (Section V). 
Claim 8 is a system analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 8. Shah Singh further discloses a computer vision task using CNNs, which is a computer with executable instructions (Abstract, section A)].  

As to claim 6, Shah Singh further discloses including
defining the one or more pseudo-image representations to include one or more elements, wherein the one or more elements include a value and a set of coordinates specifying a position of the one or more elements within the one or more pseudo-image representations [We transfer these pressure values linearly into a gray-scale color map, in which each pixel represents a sensing point (element), and brighter color corresponds to higher pressure. A complete step is a sequence of such pressure mapping frames {a step image (see Figs. 1, 2, and 8) is a two-dimensional (2D) image-like data. Each pixel (element) in the 2D image-like data has a first dimension that corresponds to the parameters and a second dimension that corresponds to data samples in time. The first and second dimensions correspond to X and Y coordinates of the 2D image-like data (set of coordinates specifying a position of the element)}; every frame corresponds to the moment of a step as shown in Fig. 1(a) (Figs. 1, 2 and 8; Section III)]; and 
mapping the one or more elements to one or more data points in the one or more pseudo-image representations [A fabric based real-time pressure force mapping system transforming the pixel data values corresponding to the pressure exerted on the floor while walking (See Section II), to the respective images (pseudo-image pixels) (Section B, Evaluation on pressure sensor data). We transfer these values linearly into a gray-scale color map (pseudo-image), in which each pixel (element) represents a sensing point (Section III).
As to claims, 13 and 19 refer to claim 6 rejection.

As to claims, 14 and 20 refer to claim 7 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 20200249651 A1) anticipates the claims under 35 U.S.C. 102(a)(2) (see Abstract; Fig. 1, par. [0006]; [0008]; [0026]; [0032]; [0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665